DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
 
Disposition of the Claims
Claims 1-15 and 17-18 are pending in the application.  Claim 16 has been canceled.
The amendments to claims 1, 3, 9 and 12, and new claims 17-18, filed on 9/22/2020, has been entered in the above-identified application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3 and 18, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations “the infiltrated resin comprising a first resin composition” and “the pre-impregnated yarn has 0.1 to 2 wt.% of the infiltrated resin in relation to the total weight of the yarn.”  The specification does not appear to provide support for an infiltrated resin in the claimed amounts (e.g. an infiltrated resin, comprising the first resin composition and potentially additional components, in the recited amounts).  
Claim 3 is rejected for similar reasons.
Claim 18 recites the limitation “wherein the second resin composition is present on both surfaces of the flat band and at least 50% of both surfaces of the flat band is free of the second composition.”  It is unclear if or how the specification provides support for this limitation.

The following is a quotation of 35 U.S.C. 112(b)
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites the limitation “the bundle interior and bundle outer side separated by an outer surface of the pre-impregnated yarn” in lines 3-4 of the claim.  However, claim 1 also recites that “the surface of the bundle outer side is an outer surface of the pre-impregnated yarn” (in the 6th and 7th lines from the end of the claim).  Thus, it is unclear if the “bundle outer side” includes the outer surface of the pre-impregnated yarn or not.  For the purpose of examination, the limitations are interpreted as meaning that the bundle outer side includes the outer surface of the pre-impregnated yarn, but the bundle interior does not.
Claim 18 recites the limitation "the flat band."  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 18 is interpreted as depending on claim 12.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (US 2007/0196636) in view of Minegishi (US PGPUB 2007/0027298), further in view of Nagata et al. (US Patent No. 6,117,551).

Regarding claims 1-3, Schneider et al. (hereafter “Schneider”) teaches a yarn that includes reinforcing fiber filaments and a resin that is infiltrated into the yarn (Abstract).

With regards to a first resin as claimed, Schneider teaches that the resin includes a mixture of at least two bisphenol A epichlorohydrin epoxy resins H1 and H2 which together are contained in the yarn in a total amount of 0.5 to 1.7 wt% relative to its weight (see [0027]).  The ratio of H1:H2 is 1.1 to 1.4, wherein H1 has an epoxy value of 1,850 to 2,400 mmol/kg and a molecular weight of 800 to 1000 g/mol and being solid at room temperature, and H2 has an epoxy value of 5,000 to 5,600 mmol/kg and a molecular weight of <700 g/mol and being liquid at room temperature (see [0020]).  The filaments of the yam are at least partially bound to one another by the resin (Abstract).

Schneider does not appear to explicitly disclose wherein the first resin composition further comprises an aromatic polyhydroxy ether P1, which has an acid value of 40 to 55 mg KOH/g and an average molecular weight MN of 4000 to 5000 g/mol.  Schneider also does not disclose wherein the pre-impregnated yarn has 0.1 to 2 wt.% of an infiltrated resin as claimed in relation to the total weight of the yarn.

However, Minegishi teaches a curable actinic energy ray-curable resin (an aromatic polyhydroxy ether P1 as claimed) represented by Formula 11, where m = H and R3 represents a structure originated from a bifunctional epoxy compound (see Abstract and [0065]; also [0043]).  The actinic energy ray-curable resin has an acid value in the range of 50 to 200 mg KOH/g, preferably 50 to 120 mg KOH/g, and a number-average molecular weight in the range more preferably of 900 to 10,000 (see [0064] and [0068]).  Minegishi also teaches it is desirable that a cyclic ether compound (D), such as bisphenol A type epoxy resins, be present in the range of 10 to 100 parts by weight (preferably 25 to 60 parts) based on 100 parts by weight of the actinic energy ray-curable resin (labeled ‘A’) (the aromatic polyhydroxy ether P1 as claimed) (see [0023], [0076] and [0083]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the bisphenol A type epoxy resins (i.e. resins H1 and H2) of Schneider with an actinic energy ray-curable resin (an aromatic polyhydroxy ether P1 as claimed) in an amount of 100 parts by weight per 10 to 100 parts (or 25 to 60 parts) of the bisphenol A type epoxy resins in order to obtain a thermosetting resin composition that is photocurable and is suitable for use in a prepreg material, as taught by Minegishi (see Abstract, [0023], [0076], [0083] and [0108]).

The examiner notes that the claim 1 limitation “wherein the pre-impregnated yarn has 0.1 to 2 wt.% of the infiltrated resin in relation to the total weight of the yarn” would be met taught by Schneider’s teaching of an amount of bisphenol A type epoxy resins H1 and H2 of 0.5 to 1.7 wt% by weight of the yarn, and by Minegishi’s teaching of a ratio of 10 to 100 parts (or 25 to 60 parts) of bisphenol A type epoxy resins (of the same type as H1 and H2) per 100 parts of actinic energy ray-curable resin (P1).  (For example, as calculated by the examiner: for 0.5 wt% of H1+H2 in the yarn and a ratio of (H1+H2):P1 of 50:100, the total of H1+H2+P1 = 1.5 wt% in the yarn).  In this regard, the examiner notes that an “infiltrated resin” as claimed can consist of “a first resin composition” as claimed, which can consist of H1, H2 and P1 as claimed.  The claim 3 limitation can similarly be calculated as being met by Schneider in view of Minegishi.  The claim 2 limitation “wherein the first resin composition comprises the bisphenol A epichlorohydrin resins H1 and H2 and the aromatic polyhydroxy ether P1 in a weight ratio (H1+H2):P1 of 0.05 to 0.8,” is also met by the ratio of bisphenol A type epoxy resins to actinic energy ray-curable resin (P1) taught by Minegishi (e.g. (H1+H2):P1 = 50:100 = 0.5).

Schneider and Minegishi do not explicitly disclose wherein the yarn comprises a second resin composition having a melting temperature in the range from 80 to 150°C on the bundle outer side in the form of solid particles or drops in a concentration of 0.5 to 10 wt.%, wherein at 

However, Nagata et al. (hereafter “Nagata”) teaches a carbon fiber prepreg that comprises a plurality of continuous carbon filaments (Abstract).  The fiber prepreg is impregnated with a base thermosetting resin and further contain particles of a thermoplastic resin which preferably account for 10 wt % or less based on the weight of the prepreg, and the particles are distributed at a higher concentration in the surface zone than in the inside (see Abstract and col. 6 lines 22-36).  In this regard, 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg (see column 5, lines 38-45).  The particles can be made of thermoplastic resins such as polyethylene, which the examiner notes is solid at room temperature and has a melting temperature within the claimed range (see column 4 lines 41-48).  Nagata also teaches applying particles to either one or both sides of the prepreg (see col. 10 lines 21-23). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the yarn of Schneider in view of Minegishi with 10 wt % or less by weight of thermoplastic resin particles (a second resin composition as claimed) on one or both outer sides of the yarn bundle, with 90% or more of the particles localized within 30% thicknesses of the prepreg from the surfaces of the prepreg, in order to obtain a stable carbon fiber prepreg that is good in tackiness and can form a composite with an excellent compression interlaminar shear strength at high temperature after moisture absorption while maintaining good impact resistance, as taught by Nagata (see Abstract, column 5 lines 38-45, column 6 lines 22-36, and col. 10 lines 21-23).

It would also have been obvious to one having ordinary skill in the art at the time of the invention to have expected that applying the thermoplastic resin particles (the second resin 

With regard to the entire interior of the pre-impregnated yarn being free of the second resin composition, the examiner notes that when 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg, the interior of the prepreg can be free of the particles.  In the alternative, Nagata teaches several methods of applying the thermoplastic particles to the carbon fiber prepreg.  For instance, Nagata teaches a so-called hot melt method is used to impregnate a carbon fiber bundle, but Nagata also teaches alternate methods such as sticking a matrix resin film containing particles on one or both sides of a prepreg to let more particles exist in the surface layer of the prepreg, or alternatively scattering particles on one or both sides of the prepreg (see column 10 lines 4-22).  Thus, it is the examiner’s position that Nagata teaches methods that would provide the claimed structure, wherein the entire interior can be free of the second resin composition.

Regarding claim 4, Nagata teaches that the particles (the second resin composition) may be made of polyethylene (see column 4 lines 41-48).

Regarding claim 5, with regards to the claimed adhesive strength property, the Examiner notes that Nagata teaches the use of similar materials for the second resin composition as those disclosed in the instant application.  Thus, the Examiner finds that the structure of Nagata discussed above makes obvious the structure claimed.  Thus, it would have been obvious to one of ordinary skill in the art to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the second resin composition as taught by the combination of references to have the claimed properties.  

Regarding claims 6-7, Nagata teaches that the particles are 150 μm or less in particle size (Abstract).

Regarding claims 8-9, modified Schneider remains as applied above to claims 1-3, particularly as addressed above in paragraphs 21 and 24 (i.e. Schneider in view of Minegishi teaches the claimed amount of the first resin or infiltrated resin, and Nagata teaches the claimed amount of the second resin). 

Regarding claim 10, Minegishi teaches example of compositions that can be used without incorporation of a curing agent (see [0019]).

Regarding claim 11, Schneider teaches carbon fiber filaments that have been obtained from precursors of pitch, polyacrylonitrile or viscose, or aramid filaments, glass filaments, ceramic filaments, boron filaments, or a combination of one or more of these filaments ([0019]).

Regarding claims 12-14 and 17, Schneider teaches a flat embodiment of the invention (see [0036]).  Nagata teaches that the carbon fiber bundle is not especially limited in form or arrangement, and can be, for example, unidirectional or random directional and can also be a sheet, mat, woven fabric or braids (col. 9 lines 52-64).  Nagata also teaches that a plurality of filaments can be paralleled in one direction as yarns, tows or strands, and that prepress formed from the bundles are called yarn prepreg, tow prepreg and strand prepreg respectively in view of fiber form (cols. 9-10 lines 65-3).  

With regard to the claimed limitations of “a ratio of yarn width to yarn thickness in the range from 25 to 60” (claim 13) or “of at least 20” (claim 17), it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a ratio of yarn width to yarn thickness of at least 20, or in the range from 25 to 60, in order to provide unidirectional 

Regarding claim 15, Nagata teaches that the particles near the surface of the fiber bundle are intended to mix with the base resin (see col. 6 lines 22-26).  Schneider teaches that the filaments of the yarn are at least partially bound to one another by the resin (Abstract).

Regarding claim 18, Nagata remains similarly as applied above to claim 12.  Nagata teaches, as a still further method, scattering particles on one or both sides of the prepreg (see column 10 lines 4-22).  As noted above, Nagata also teaches the particles of thermoplastic resin preferably account for 10 wt % or less based on the weight of the prepreg (see Abstract and col. 6).  The examiner notes that 10 wt% or less based on the weight of the prepreg would include amounts of particles that would leave at least 50% of both surfaces of the flat bands free.


Response to Arguments

Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 

Applicant contends that the applied references fail to describe or fairly suggest the following cumulative features of the claims: (i) the much lower content of infiltrated resin (0.1 to 2 wt%) in relation to the total weight of the pre-impregnated yarn and (ii) the presence of aromatic polyhydroxyether P1 in the first resin composition which is comprised in the infiltrated resin. 

Regarding contentions (i) and (ii), Schneider teaches wherein mixtures of resins H1 and H2 are together contained in yarn in a total amount of 0.5 to 1.7 wt% relative to its weight.  Minegishi teaches a composition in which 100 parts of an actinic energy ray-curable resin (an aromatic polyhydroxy ether P1) can be combined with 10 to 100 parts of a cyclic ether compound (D) which, similarly to the H1 and H2 resins of Schneider, can be bisphenol A type epoxy resins (e.g. EPIKOTE 828, EPIKOTE 1001, etc.).  Thus, Schneider in view of Minegishi teaches amounts and ratios that would overlap with the claimed ranges. 
 In response to applicant’s contention that patentability of the current claims is also supported by unexpected results (e.g. the resin compositions and properties of Examples 1-3 and Comparative Example 1 presented in the Table on page 11 of the Remarks), it is unclear how the results in the Table demonstrate unexpected results.  While the Table appears to show that the amount of infiltrated resin in Comp. Ex. 1 is 3.6 wt%, and therefore above the claimed range, the Table also appears to show that the amount of the first resin composition in the same composition is 1.2 to 1.4%, which is within the claimed range.  The examiner notes that, as claimed, the infiltrated resin can consist of the first resin composition.  The Table in the Remarks also appears to show that Comp Ex. 1 differs from Examples 1-3 in not having a distribution of the second resin composition as required by claim 1.  Thus, it is unclear what accounts for the results in Comp. Ex. 1.  The examiner also notes is unclear from the Table what results are obtained (e.g. what improved unexpected results are obtained for Examples 1-3). 

Applicant contends that the applied references fail to describe or fairly suggest the following cumulative features of the claims: (iii) the presence of a second resin composition in the bundle outer side at a concentration of 0.5 to 10wt% in relation to the total weight of the pre-impregnated yarn, and (iv) the second resin composition being solid at ambient temperatures and having a melting point in the range of from 80 to 150°C.
Regarding contention (iii) and (iv), Nagata teaches that the fiber prepreg contains particles of a thermoplastic resin which preferably account for 10 wt% or less based on the weight of the prepreg (see Abstract and col. 6).  Nagata also teaches that the particles can be made of thermoplastic resins such as polyethylene, which the examiner notes is solid at room temperature and has a melting temperature within the claimed range (see column 4 lines 41-48).  

Applicant contends that the applied references fail to describe or fairly suggest the following cumulative features of the claims: (v) the distribution of the second resin composition such that at least 50% of the surface of the bundle outer side is free of the second resin composition, and (vi) that the entire bundle interior is free of the second resin composition.
Regarding contention (v) and (vi), Nagata teaches applying the thermoplastic resin particles (the second resin composition) to only one outer side of the yarn.  Thus, in the examiner’s view, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that bundle would result in 50% of the surface of the bundle outer side being free of the second resin composition as claimed.  Nagata also teaches that 90% or more of the particles are localized within 30% thicknesses of the prepreg from the surfaces of the prepreg (see column 5, lines 38-45).  The examiner notes that 90% or more includes 100%.  The examiner also notes that although claim 1 recites that the bundle interior is below the outer surface of the pre-impregnated yarn, the claim does not limit the bundle interior to being the entire region below the surface of the pre-impregnated yarn.  Thus, in the examiner’s view, Nagata teaches wherein the interior of the bundle, as claimed, can be free of the second resin composition particles.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789